Citation Nr: 1241927	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  07-03 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as depression, anxiety, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In his substantive appeal, the Veteran requested a Board hearing.  A hearing was scheduled for June 2010, but the Veteran withdrew his request for a hearing in writing in June 2010.  Thus, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d).

The Board remanded the issue for further development in April 2011 to provide the Veteran a new VA examination and nexus opinion and to provide the Veteran with an accurate Veterans Claims Assistance Act of 2000 (VCAA) notice.  Notice was provided in December 2011.  The Veteran was provided a VA examination in January 2012.  The examiner met with the Veteran, reviewed the claims file, and provided a nexus opinion with complete rationale.  The Board notes the representative's argument in October 2012 requesting that an additional notice be sent to the Veteran's new address.  The Board finds, however, that the Veteran received the December 2012 notice.  The notice was not returned undeliverable and the Veteran and the Veteran appeared for a subsequent examination, which he was informed of using the same address.  Therefore, a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for cancer of the lungs and cancer of the spine have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.

2.  The Veteran has a current diagnosis of substance abuse - in remission and major depressive disorder - in remission on medication. 

3.  The Veteran did not experience symptoms of a chronic psychiatric disability during service or continuous symptoms of a psychiatric disability since separation from service.

4.  The Veteran does not have any current psychiatric disability that is causally or etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated July 2005, April 2006, August 2006, and December 2011 the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).
The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in July 2005 prior to the initial unfavorable decision in January 2006.  In this case, the Veteran was also advised of the criteria for rating a disability and those governing effective dates of awards in the April 2006 letter, prior to the most recent adjudication by the RO.   

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was provided a VA examination in January 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination report sets forth detailed examination findings to include a nexus opinion with adequate bases for the opinion, and the examination report is adequate to decide the claim of service connection.  Thus, further examination is not necessary regarding the issue on appeal

Service Connection - Psychiatric Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran essentially contends that he has a psychiatric disorder, claimed as anxiety, depression, or PTSD, that is due to service.  

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Effective July 13, 2010, 38 C.F.R. § 3.304 (f)  was amended to eliminate the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity." 75 Fed. Reg. 39,843  (2010).  The regulatory revision is applicable to claims for service connection for PTSD that were, among other eligibility factors, appealed to the Board of Veterans' Appeals  (Board) before July 13, 2010, but not decided by the Board as of that date. Id.  As such, the Veteran's claim is affected by the amended regulation.

The Veteran does not have a current diagnosis of PTSD.  The Veteran's VA treatment records show diagnoses of major depressive disorder, anxiety disorder, and substance abuse.  The Veteran was provided a VA examination in January 2012.  The examiner reviewed the Veteran's claims file, performed a psychiatric evaluation, and determined that the Veteran did not meet the DSM-IV criteria for PTSD.  Specifically the Veteran did not meet criteria B, C, or D.  The Veteran did not show persistent reexperiencing of the traumatic event, persistent avoidance of stimuli associated with the trauma and numbing of his general responsiveness, or persistent symptoms of increased arousal not present before the trauma.  Without a diagnosis of PTSD in accordance with the DSM-IV at any point during the claim period, service connection for PTSD is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).

Regarding the remaining diagnoses, the Board notes that service treatment records are silent regarding any complaints, treatment, or diagnosis of a chronic psychiatric disability during service.  The Veteran did receive psychiatric treatment in service, but the instances were not indicative of a chronic disorder.  In January 1970, the Veteran went out and drank six beers, after which he was described as jumpy, shaking, agitated, hysterical, and hostile.  The examiner noted no thought disorder and found his mental status to be within normal limits.  The Veteran was diagnosed with acute rage reaction manifested by a hostile manner, stress, and concern over illness in the family.  

The Veteran again received psychiatric treatment in March 1970.  At that time, the Veteran became violent and began ripping things up after an afternoon of drinking.  The examiner noted that the Veteran may be on the verge of a psychotic break and requested a consult for alcoholism.  The next day, the examiner noted the Veteran's admission for rage reaction without underlying psychiatric disease.  The Veteran's friends related that the Veteran was usually hostile, etc., when he drinks.  The examiner believed only an acute syndrome secondary to alcohol use. 
On the subsequent March 1970 separation report of medical history, the Veteran noted no history or current symptoms of trouble sleeping, nightmares, depression, excessive worry, loss of memory, or nervous trouble of any sort.  The corresponding report of medical examination, the examiner found the Veteran to be psychiatrically clinically normal. 

Based on the Veteran's alcohol consumption during his two acute psychiatric incidents during service and his clinically normal separation examination, the Board finds that he Veteran did not have chronic symptoms of an acquired psychiatric disability during service. 

During a November 2004 depression screen, the Veteran reported problems going to sleep, but no other symptoms.  The Veteran did not report onset of symptoms of depression until 2005.  No credible evidence notes symptoms of an acquired psychiatric disability between separation from service and 2005.  Therefore, the Board finds that the Veteran did not have continuous symptoms of an acquired psychiatric disability since separation from service.

No credible evidence of record relates the Veteran's currently diagnosed psychiatric disabilities to service.  The VA examiner in January 2012 noted that the Veteran's depressive disorder is in remission with medication.  The Veteran did not report any clinically significant or functionally impairing symptoms of depression during the examination.  The examiner noted that the Veteran had onset of symptoms of depression in 2005 when he first sought treatment related to alcohol and substance abuse.  Based on these findings, the examiner found no reason to suggest that the Veteran's symptoms of depression were in any way due to or caused by his military experiences.  The examiner opined that it is more likely that the Veteran's depression is related to his history of substance use as well as other psychosocial factors including the loss of several siblings and other family members.  

Although the Veteran has claimed service connection for depression and anxiety, he has not submitted any additional lay evidence to support his claim.  The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any psychiatric disability to his active service, the Board finds that the etiology of the Veteran's major depressive disorder and anxiety is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such as sleep problems, depression, anxious feelings, and other psychiatric symptoms, which are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  No medical evidence of record finds a relation between active duty service and the Veteran's acquired psychiatric disabilities.  The only medical opinion in the file was provided by the VA examiner in January 2012.  The examiner opined that it is more likely that the Veteran's major depressive disorder is due to his substance abuse rather than due to military service.  There is no contrary medical opinion of record.

Therefore, after thorough review and consideration of the evidence of record, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for an acquired psychiatric disability, claimed as depression, anxiety, and PTSD, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


